LETTS, Judge,
specially concurring:
I concur, but do so with extreme reluctance. One wonders what the trial judge would have done had he had all the evidence before him prior to his dispositive ruling instead of so much of it after a motion for rehearing had been filed. It is interesting that the child for the first time testified, in response to the motion for rehearing, about her preference to live with her father.
One also must wonder why the trial judge gave the father continued custody of the child pending the outcome of this appeal. All in all there is something very odd about this case, but I must agree with the majority that a reversal would merely be a substitution of our judgment for that of the trier of fact. However, based on the cold record I doubt I would have come to the same conclusion.